                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

 ANGELA SCHUNCEY RICHARSON,                    *
 ADC #712575,                                  *
                                               *
                        Plaintiff,             *
 v.                                            *              No. 1:18cv00008-JJV
                                               *
 WENDY KELLEY, Director,                       *
 Arkansas Department of Correction; et al.,    *
                                               *
                        Defendants.            *

                                         JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that the Complaint is DISMISSED. The case is closed. It is certified, pursuant

to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal would not be taken in good faith

       SO ORDERED this 20th day of February 2019.


                                                ____________________________________
                                                JOE J. VOLPE
                                                UNITED STATES MAGISTRATE JUDGE
